 1   Tom McAvity, 034403
     Phoenix Fresh Start Bankruptcy
 2   4602 E Thomas St, Ste S-9
     Phoenix, AZ 85018
 3   Phone: 602-598-5075
     Fax: 866-241-4176
 4   Email: tom@phxfreshstart.com
 5

 6                              THE UNITED STATES BANKRUPTCY COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8

 9                                                  CHAPTER 13
      In re
10    KIMBERLY MALCOLM,                              Case No. 2:21-bk-04054-PS

11                                                  MOTION TO SELL REAL PROPERTY
                    Debtor.
12

13
              COMES NOW the Debtor, by and through counsel undersigned, and hereby
14
     moves this Honorable Court for an Order allowing the Debtor to sell her real property
15   located at 606 Lawyer Ct La Vergne, TN 37086, Rutherford County, as stated herein.
16            1. Debtor filed for relief under Chapter 13 of the Bankruptcy Code (Title 11 of
17   the United States Code) on May 25, 2021. Her plan is not yet confirmed.

18            2. As set for in Debtor’s Schedules, she owns the real property located at 606
     Lawyer Ct La Vergne, TN 37086, Rutherford County (Property).
19
              3. Debtor has accepted an offer to sell Property for $250,000. A copy of such
20
     offer is attached hereto as Exhibit A.
21
              4. Property is encumbered by a mortgage with Mr. Cooper with an outstanding
22
     balance of approximately $75,300.
23            5. On information and belief, Debtor’s only debts, other than such mortgage are
24   unsecured claims totaling less than $67,000.
25




     Motion to Sell Real Property
     Case 2:21-bk-04054-PS          Doc 16 Filed 07/09/21 Entered 07/09/21 11:22:26       Desc
                                     Main Document    Page 1 of 2
             6. As set for on the attached draft closing statement, Debtor anticipates that she
 1
     will net approximately $157,000 from the sale of Property.
 2
             7. Debtor wishes to sell Property and tender all proceeds from such sale to
 3
     Chapter 13 Trustee, Russell Brown, until such time as her Chapter 13 plan can be
 4
     confirmed.
 5           8. Trustee has reviewed this motion and has no objection.
 6           9. The stay of Rule 6004(h), Fed. R. Bankr. P., shall be waived.

 7           WHEREFORE, the Debtor respectfully requests that this Honorable Court enter
     an Order authorizing her to sell her real property located at 606 Lawyer Ct La Vergne,
 8
     TN 37086, Rutherford County.
 9

10
     Dated: July 9, 2021
11

12
                                                         Respectfully submitted:

13                                                       /s/ Tom McAvity
                                                         Tom McAvity, 034403
14                                                       Phoenix Fresh Start Bankruptcy
                                                         4602 E Thomas Rd, Ste S−9
15                                                       Phoenix, AZ 85028
                                                         Phone: 602-598-5075
16

17
     Acknowledged by:
18
                        Rachel Flinn
                        2021.07.09
19                      11:09:31 -07'00'
     ________________________
20   Rachel Flinn, on behalf of
     Trustee Russell Brown
21

22

23

24

25




     Motion to Sell Real Property
     Case 2:21-bk-04054-PS             Doc 16 Filed 07/09/21 Entered 07/09/21 11:22:26     Desc
                                        Main Document    Page 2 of 2
